                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ISAIAH J. GIVENS, Jr.,
          Plaintiff,
               v.                                    Case No. 3:17-cv-222-KRG-KAP
DR. MUHAMMAD G. NAJI, et al.,
          Defendants

                                  Memorandum Order

               This matter has been referred to Magistrate Judge Keith

A.     Pesto    for     pretrial        proceedings     in   accordance      with    the

Magistrates Act, 28 U.S.C.§ 636 and Local Civil Rule 72.

               The Magistrate Judge filed a Report and Recommendation

on September 11,         2019,    ECF no.     78,    recommending that defendants

Cantolina and Pearson's motion to dismiss, ECF no. 70, be granted;

and that defendants Turner,                Barnes,    Thornley,     Naji,   Nagle,   and

Correct Care Solutions's motion to dismiss, ECF no. 68, be granted

in part and denied in part.

               The parties were notified that, pursuant to 28 U.S.C.§

636(b) (1), they had fourteen days to file written objections to the

Report and Recommendation. No objections were filed and the time

to do so has expired.

               After review of the record of this matter and the Report

and Recommendation under the "reasoned consideration" standard, see

EEOC     v.     City     of      Long     Branch,      866   F.3d     93,    100     (3d

Cir.2017) (standard of review when no timely and specific objections

are filed),         the following order is entered:
            AND NOW, this          z7fhday    of September, 2019, it is

            ORDERED that defendants Cantolina and Pearson's motion

to dismiss,    ECF no.       70,    is granted.    Defendants Turner,    Barnes,

Thornley,    Naji,    Nagle,       and Correct    Care Solutions' s   motion to

dismiss,    ECF no.    68,    is granted in part and denied in part as

recommended in the Report and Recommendation at ECF no. 78, which

is adopted as        the opinion of       the    Court.   Defendants Cantolina,

Pearson,    and Turner are dismissed from this action.                The matter

remains with the Magistrate Judge for further proceedings.


                                              BY THE COURT:




                                              KIM R. GIBSON,
                                              UNITED STATES DISTRICT JUDGE

Notice to counsel of record by ECF




                                          2
